Citation Nr: 1738596	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  08-10 951
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee, status post excision of lateral meniscus, lateral collateral ligament repair and anterior cruciate ligament (ACL) stabilization, prior to December 12, 2011.

2.  Entitlement to a rating in excess of 60 percent for status post total left knee arthroplasty, effective from February 1, 2013. 

3. Entitlement to a total disability rating due to individual unemployability (TDIU), prior to February 1, 2013.

4.  Entitlement to an effective date prior to March 31, 2005 for the grant of service connection for left knee, status post excision of lateral meniscus, lateral collateral ligament repair and ACL stabilization.



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2011 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2011 rating decision granted service connection for a left knee disability and assigned an initial 10 percent rating, effective March 31, 2005, the date of claim.  The Veteran appealed the initially assigned rating, and during the appeal, underwent a total knee arthroplasty in December 2011.  A September 2012 rating decision granted a temporary total evaluation for convalescence for the period from December 12, 2011 to January 31, 2013, and a 30 percent rating thereafter.  The Veteran appealed the 30 percent rating, and a November 2014 rating decision assigned a 60 percent rating, effective February 1, 2013.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the TDIU rating, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  The November 2014 rating decision granted TDIU, effective from February 1, 2013.  However, as the increased rating claim on appeal dates back to March 2005, the Board has jurisdiction to consider the Veteran's possible entitlement to TDIU prior to February 1, 2013.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

The Veteran also appealed the initial rating assigned to his service-connected right knee disability, but explicitly limited his appeal to the left knee on a January 2015 VA Form 9.  Therefore, the Board does not have jurisdiction over the right knee claim at this time.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to an effective date prior to March 31, 2005 for the grant of  service connection for left knee, status post excision of lateral meniscus, lateral collateral ligament repair and ACL stabilization is addressed in the REMAND that follows the below ORDER.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to December 12, 2011, the Veteran's left knee disability was productive of range of motion of flexion no less than 110 degrees and extension no greater than 10 degrees with demonstrated traumatic genu recurvatum with weakness and insecurity. 

2.  From February 1, 2013 to the present, the Veteran's left knee disability has been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  Prior to February 1, 2013, the Veteran was not unable to obtain or maintain substantially gainful employment due solely to service-connected disability.



CONCLUSIONS OF LAW

1.  Prior to December 12, 2011, the criteria for an initial rating in excess of 10 percent for    status post left knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

2.  Prior to December 12, 2011, the criteria for a rating of 10 percent, but no greater, for genu recurvatum, associated with status post total left knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2016).

3.  From February 1, 2013, the criteria for a rating in excess of 60 percent for status post total left knee arthroplasty have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

4.  The criteria for entitlement to TDIU were not met prior to February 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. Moreover, the Veteran has been provided appropriate VA examinations.

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Diagnostic Code 5055 governs knee replacements (prosthesis).  Under that diagnostic code, a 100 percent rating is assigned for one year after implantation of the prosthesis. After that period has passed, the maximum rating that may be assigned is 60 percent rating, for chronic residuals consisting of severe painful motion or weakness in the affected extremity.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee is assigned a 10 percent rating for mild recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability. 

Words such as "mild," "moderate," and "severe" are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating. 

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Diagnostic Code 5260 provides that flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

Under Diagnostic Code 5262, a 10 percent rating is provided for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is provided for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is provided for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is provided for nonunion of the tibia and fibula with loose motion and requiring a brace.

Diagnostic Code 5263 provides a 10 percent rating for genu recurvatum, acquired traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04. 

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.  Further, by analogy, limitation of motion is also a consideration under Diagnostic Code 5258.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

III. Analysis

Prior to his surgery in December 2011, the Veteran's left knee disability was rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension.  Subsequently, the disability was assigned a temporary 100 percent rating for a year following his surgery, and in February 2013, a 30 percent rating was assigned to his left knee following total knee replacement under 
C.F.R. § 4.71a, Diagnostic Code 5055.  That rating was increased to a rating of 60 percent, effective February 1, 2013.  

The Veteran argues that his disability warrants a rating in excess of 10 percent prior to December 12, 2011, and a separate rating for instability from February 1, 2013 forward.  He has not argued that his disability otherwise warrants a rating in excess of the 60 percent assigned from February 1, 2013, and the 60 percent rating assigned pursuant to Diagnostic Code 5055 is the maximum benefit available under that diagnostic code.  Moreover, as that rating contemplates limitation of motion, separate ratings under diagnostic codes that compensate such manifestations 
(Diagnostic Codes 5258, 5259, 5260, and 5261) are not applicable to that period of the appeal.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).   Therefore, the Board will limit its discussion of the rating assigned to the left knee disability from February 1, 2013 to whether a separate rating for instability is warranted.  

The relevant evidence of record includes VA and private treatment records, three VA examinations, an independent medical examination, and personal statements/testimony by the Veteran.  At a September 2007 QTC examination, the examiner documented range of motion from 0 to 110 degrees, limited by pain.  There was no additional loss of function with repetition.  The examiner found no subluxation, and ligament testing revealed no instability.  The examiner stated that there was some traumatic genu recurvatum with weakness and insecurity.  

Private treatment records dated from January 2008 to December 2011 reveal regular examination of the Veteran's left knee with consistent findings of effusion.  A September 2011 private treatment record reports range of motion from 10 to 120 degrees and from 5 to 120 degrees.  There was no varus/valgus laxity noted.  

Post-surgical private treatment notes report residual ligamentous laxity of the lateral collateral ligament.  At an April 2013 VA examination, the Veteran exhibited range of motion from 0 to 120 degrees without objective evidence of pain, and there was no additional loss of function on repetition.  Ligament testing revealed 1+ anterior and posterior stability and 2+ medial-lateral stability.  There was no subluxation.

Based on the above evidence, the Board determines a rating in excess of 10 percent is not warranted for limitation of extension of the left knee prior to December 12, 2011.  A rating in excess of 10 percent is not warranted unless extension is limited to greater than 10 degrees, which not found at either VA examination or private treatment evaluations.  Further, as flexion was not limited to 45 degrees or less, and there was no ligament instability found, separate ratings for these manifestations are not warranted prior to December 12, 2011.  

However, the Board finds that a separate rating of 10 percent is supported for genu recurvatum prior to December 12, 2011.  The September 2007 QTC examiner made a specific finding of genu recurvatum, and while there is no subsequent finding of this deformity in treatment notes, there is also no indication that the examiner was in error.  Therefore, the Board affords the Veteran the benefit of the doubt and grants a separate rating of 10 percent for genu recurvatum, the maximum benefit available under Diagnostic Code 5263, prior to December 12, 2011.

From February 1, 2013, the Board determines that a rating in excess of 60 percent is not warranted for the Veteran's status post left knee arthroplasty, to include entitlement to a separate rating for instability.  Both treatment notes and VA examination establish the presence of ligamentous laxity, and at the April 2013 VA examination the findings revealed instability of 1+ for anterior and posterior ligaments and 2+ for the medial-lateral ligaments, each on a scale from normal to 3+.  However, a review of the November 2014 rating decision that granted the 60 percent rating reveals that the RO based that rating on the finding of "significant ligamentous laxity in both medial and lateral collateral ligaments resulting m failure of the left TKA and possible revision" in a report by Dr. KH dated in January 2013.  

The 60 percent rating under Diagnostic Code 5055 contemplates chronic residuals consisting of severe painful motion or weakness in the affected extremity; however, in this case, painful motion and weakness are markedly absent from the description of the Veteran's current level of disability and also from the findings at the April 2013 VA examination.  In light of these facts, the Board determines that a rating in excess of 60 percent for status post total left knee arthroplasty, to include a separate rating for instability, is not warranted.  

As demonstrated, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2016), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's surgical incision was noted to be well-healed, and the April 2013 VA examiner noted no symptomatology associated with a scar.  Therefore a separate evaluation for the scar is not warranted. 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  Moreover, no ankylosis or impairment of the tibia and fibula has been documented to warrant a rating under Diagnostic Code 5256 or 5262, and as limitation of motion is compensated, ratings under Diagnostic Code 5258 and 5259 may not be assigned.  

Accordingly, the Board concludes that a rating in excess of 10 percent for left knee limitation of extension is not warranted prior to December 12, 2011, but assigns a separate rating of 10 percent for genu recurvatum for that period.  As for the period from February 1, 2013, the Board denies a rating in excess of 60 percent for status post total left knee arthroplasty.  The preponderance of the evidence is against ratings in excess of the ratings assigned by the RO or the Board, and the claims to that extent are denied. 

IV. TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the veteran is unemployed or has difficulty finding employment.  
Marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.1 (a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has been assigned a TDIU from February 1, 2013.  Prior to that date, a temporary total schedular rating was assigned for the Veteran's left knee disability, effective from December 12, 2011.  Thus, the Board need only consider entitlement to TDIU prior to December 12, 2011.  

With the grant of the separate 10 percent rating for genu recurvatum, the Veteran's combined disability rating is 20 percent, prior to December 12, 2011.  38 C.F.R. § 4.25.  Therefore, he did not meet the schedular criteria for TDIU during that period.  Moreover, the record reflects that the Veteran was employed full-time until his knee surgery in December 2011, as noted on his February 2012 application for TDIU.  

Accordingly, the Board finds that the Veteran was not was not unable to obtain or maintain substantially gainful employment due solely to service-connected disability prior to February 1, 2013.  Therefore, the claim is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee, status post excision of lateral meniscus, lateral collateral ligament repair and ACL stabilization, prior to December 12, 2011 is denied.

Entitlement to a separate 10 percent rating for genu recurvatum of the left knee, associated with left knee, status post excision of lateral meniscus, lateral collateral ligament repair and ACL stabilization, prior to December 12, 2011, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for status post total left knee arthroplasty, effective from February 1, 2013, is denied. 

Entitlement to a total disability rating due to individual unemployability (TDIU), prior to February 1, 2013 is denied.


REMAND

In a November 2012 submission, the Veteran requested retroactive pay back to 1977, and in the February 2012 notice of disagreement, the Veteran's attorney clearly stated that he was disagreeing with the decision that assigned "a 10 percent disability rating, effective March 31, 2005."  The Board interprets these statements as disagreement with the effective date assigned for the grant of service connection for the Veteran's left knee disability.  As no action has been taken on this appeal, the Board must remand it for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC in response to the Veteran's February 2012 NOD with respect to the effective date of March 31, 2005 assigned to the grant of service connection for left knee, status post excision of lateral meniscus, lateral collateral ligament repair and ACL stabilization.  Inform the Veteran that if the claim is denied, a substantive appeal must be filed in order for the Board to review the appeal of the issue.  Thereafter, return the case to the Board for appellate review of any issue for which a timely and adequate substantive appeal has been filed.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


